Messmore, J..
The original opinion will be found in 158 Neb. 611, 64 N. W. 2d 299.
In the motion for rehearing, this court’s attention was called to the matter of the allowance of attorney’s fee in the district court, and that the appellant prevailed in procuring a reversal of the trial court’s decree awarding the appellee a divorce.
The record discloses that attorney’s fees were awarded as costs to the appellant in the district court, in the amount of $650. The attorney’s fee so awarded is affirmed. Appellant’s counsel is awarded an additional *57attorney’s fee for services rendered in this court in the amount of $350. The appellee shall be required to pay the costs of this appeal.
The concluding paragraph of the original opinion is modified to read as follows: The decree of the district
court granting a decree of divorce to the appellee is reversed and the cross-petition of the appellee is dismissed. The decree of the district court denying a divorce to the appellant is affirmed. The costs of suit and allowances as above set forth should be taxed to the appellee. The decree of the district court should be modified in accordance with this supplemental opinion. Motion for rehearing is denied.